DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-52, 54-56, 58-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 52, 54, 55, 58, 61 all claim “a rotation axis defined by the hinge pin…” Amended claim 50 which each claim depends from now claims “a rotation axis defined by the hinge pin…” In each dependent claim the claim should be amended to “the rotation axis defined by the hinge pin” to make the claims clear that there is only one rotation axis.
Claim 51 recites the limitation "the fastener" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-53, 57-58, 61-62, and 64-66  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whipple et al. (US Patent 9,451,994).
With respect to claim 50, Whipple discloses a surgical method (see fig 3 and 9B below), comprising: inserting a hinge pin (fig 3, 16) that extends laterally from a first body (fig 3, 12) of a connector to a free end;  into a cavity (fig 3, 113A) formed in a second body (fig 9B, 22) of the connector thereby coupling the first body of the connector to the second body of the connector, the second body having a saddle (fig 3, 36) disposed within a rod-receiving recess (see fig 3 and 9B below) of the second body, the saddle forming a rod seat (See fig 3 below) for receiving a spinal fixation element (fig 3 and 9, 102); and orienting the first body relative to the second body such that a slot (fig 3, 18) formed in the hinge pin receives a saddle protrusion (see fig 3 and 9 below) extending distally from the saddle such that the saddle prevents removal of the hinge pin from the second connector body and a feature formed on the hinge pin restricts rotation of the first body relative to the second body (pin slot has walls the mate with the walls of the protrusion member)about a rotation axis defined by the hinge pin to a predetermined range of angles (fig 9D, -a to +a). With respect to claim 61, Whipple discloses wherein orienting the first body relative to the second body further comprises rotating the first body relative to the second body about a rotation axis defined by the hinge pin (col. 5, ll. 7-15). With respect to claim 51, Whipple discloses wherein moving the fastener (Fig 3, 30) with respect to the second body urges a bearing surface of the saddle against a corresponding bearing surface of the hinge pin and thereby causes one or more corners of the hinge pin to apply a force against the cavity of the second body (fig 9B). With respect to claim 52, Whipple discloses wherein rotating the first body relative to the second body about a rotation axis defined by the hinge pin comprises rotating the first body with respect to the second body such that the saddle protrusion limits a rotation of the hinge pin when a terminal end of the slot of the hinge pin engages and bears against the saddle protrusion (fig 3 shows the slot of the hinge abutting against the surface of the protrusion). With respect to claim 53, Whipple discloses wherein the slot of the hinge pin has an angled cam surface and the saddle protrusion has a corresponding angled bearing surface (fig 9B the surfaces are angled). With respect to claim 57, Whipple discloses further comprising moving a fastener (fig 3, 30) with respect to the second body to secure a spinal fixation element (Fig 3, 102) within the rod receiving recess of the second body and thereby lock relative rotation of the first and second bodies about the rotation axis; wherein moving the fastener with respect to the second body wedges the angled bearing surface of the saddle protrusion into the angled cam surface of the slot (shown wedged against each other in fig 9B). With respect to claim 58, Whipple discloses further comprising moving a fastener (fig 3, 30) with respect to the second body to secure a spinal fixation element within the rod receiving recess of the second body and thereby lock relative rotation of the first and second bodies about a rotation axis defined by the hinge pin (fig 9B). With respect to claim 62, Whipple discloses wherein the feature of the hinge pin is a sidewall of the slot and rotating the first body relative to the second body is limited by the saddle projection contacting the sidewall of the slot (fig 3 and fig 9 shows angled surfaces of the slot that the protrusion abuts against). With respect to claim 64, Whipple discloses wherein a bearing surface of the saddle adjacent to the saddle protrusion engages and bears against a corresponding bearing surface of the hinge pin adjacent to the slot (bottom surface of 36 is shown abutting against the hinge pin adjacent to the slot). With respect to claim 65, Whipple discloses wherein rotation between the first body and second body is limited symmetrically (fig 9B shows symmetric rotation from -a to +a) about the rotation axis. With respect to claim 66, Whipple discloses wherein rotation between the first body and the second body is limited asymmetrically about the rotation axis (col. 5, ll. 10-14, the angle of rotation can be tilted relative to other inclinations and not be parallel).

    PNG
    media_image1.png
    699
    615
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 54-56, 59-60 and 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9517089 B1 discloses a connector with a hinge pin
US 9084630 B2 discloses a connector with a hinge pin
US 20140277160 A1 discloses a connector with a hinge pin
US 8419771 B2 discloses a connector with a hinge pin
US 20130018422 A1 discloses a connector with a hinge pin
US 20120029571 A1 discloses a connector with a hinge pin
US 20110112533 A1 discloses a connector with a hinge pin
US 20110087287 A1 discloses a connector
US 20100204733 A1 discloses a connector with a hinge pin
US 20090222042 A1 discloses a rod with bearing surfaces
US 7575587 B2 discloses a connector with a hinge pin
US 20080262553 A1 discloses a connector with a hinge pin
US 20080177318 A1 discloses a rod with bearing surfaces
US 20060177263 A1 discloses a connector with a hinge pin
US 20050228378 A1 discloses a connector with a hinge pin
US 20020042614 A1 discloses a connector with a hinge pin
US 6231575 B1 discloses a connector with a hinge pin
US 5885284 A discloses a connector with a hinge pin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772